Citation Nr: 0506534	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  94-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for chronic lumbar strain with degenerative disc 
disease.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board), in June 1998, from a rating decision dated in August 
1992 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which, in 
pertinent part, denied entitlement to a TDIU.  

In June 1993, the veteran appealed an August 1992 rating 
decision, which, in pertinent part, denied entitlement to 
TDIU.  In September 1996, the Board remanded the case to the 
RO for additional development.  In October 1998 and December 
1998 rating decisions, the RO reduced the rating assigned for 
the veteran's service-connected lumbar spine disability from 
60 percent to 40 percent, and then to 20 percent.

In a June 1999 decision, the Board found that, as the RO had 
failed to advise the veteran of the application of 38 C.F.R. 
§ 3.344(a), (c) in his rating reduction decisions of October 
1998 and December 1998, these decisions were void ab initio 
and the 60 percent rating for chronic lumbar strain with 
degenerative disc disease was restored and implemented in a 
July 1999 rating decision, issued by the RO in August 1999.  

The June 1999 Board decision also affirmed the RO's denial of 
entitlement to a TDIU.  The veteran appealed the Board's 
denial of entitlement to a TDIU to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2000, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion to Vacate BVA Decision, to Remand and to Stay Further 
Proceedings (Joint Motion).  In a March 2000 Order, the Court 
granted the motion, vacated the portion of the Board's June 
1999 decision that denied entitlement to TDIU, and remanded 
the matter to the Board for action consistent with the Joint 
Motion.  The remaining portion of the Board's decision was 
left intact.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In September 2000, the Board remanded the case for 
readjudication of the TDIU claim consistent with the Joint 
Motion.  During the pendency of the appeal, in a February 
2003 rating decision, the RO reduced the veteran's disability 
rating for his service-connected lumbar spine disability from 
60 to 40 rating effective May 1, 2003.  In an April 2003 
statement, the veteran's representative requested 
reconsideration of that reduction and asked that, if the 60 
percent rating was not restored, that the case be returned 
for a VA Form 646, before the case was certified to the Board 
for final appellate review.  In a March 2004 rating decision, 
the RO confirmed the 40 percent rating.  The Board construes 
the April 2003 statement as a timely notice of disagreement 
(NOD) with the February 2003 rating decision and as such 
requires the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

In October 1993 and March 1998, the veteran testified at RO 
hearings; in August 2004, the veteran also testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  At 
the Travel Board hearing, the veteran submitted additional 
medical evidence, along with a waiver of review by the agency 
of original jurisdiction.  Copies of the hearing transcripts 
are associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In light of the VCAA, VA revised the 
provisions of 38 C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 
3.102, 3.159 (2004); see 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  These amendments were effective November 9, 2000.

The Board must remand the case for compliance with the notice 
and duty to assist requirements of the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102 and 3.159 (2004).  In this regard, the 
Board observes that, during the pendency of the appeal, the 
schedular criteria for rating spinal and skin (scars) 
disabilities (38 C.F.R. §§ 4.71a and 4.118 (2004)) changed.  
See 67 Fed. Reg. 54,345-49 (August 22, 2002); 68 Fed. Reg. 
54,454-58 (August 27, 2003); 69 Fed. Reg. 32,449 (June 10, 
2004) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004)); see also 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(as amended by 67 Fed. Reg. 58,448 (Sept. 16, 2002)) 
(codified at 38 C.F.R. § 4.118).  The RO did not provide 
notice to the veteran of either the former or current skin 
rating criteria or of all likely rating criteria under 
38 C.F.R. §§ 4.71a, 4.118, and 4.124a pertaining to his 
various service-connected disabilities nor advise him that a 
TDIU may be assigned on either a schedular or an extra-
schedular basis, under the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  Even 
though, the RO has provided the veteran with the regulations 
implementing the VCAA, VA has not met the other notice 
provisions of the VCAA with regard to the TDIU claim.

Restoration of a 60 Percent Rating for Chronic Lumbar Strain 
with Degenerative Disc Disease

Subsequent to the Board's September 2000 remand, the RO 
proposed to reduce the 60 percent rating for the veteran's 
service-connected lumbar spine disability in December 2002.  
See 38 C.F.R. § 3.344(c) (2004).  In a February 2003 rating 
decision, the RO did reduce it to 40 percent effective May 1, 
2003.  

In effect at the time of the rating reduction, 38 C.F.R. § 
3.105(e) provided that where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Paragraph (i) provides that 
the veteran will be given an opportunity for a 
predetermination hearing.

The December 2, 2002, notice included the procedural rights 
outlined in 38 C.F.R. § 3.105(e) and (i) (2004).  In 
particular, the veteran was specifically notified that, 
within 60 days, he could present additional evidence to show 
that compensation payments should be continued at their 
present level.  He also was notified that he could make a 
request for a predetermination hearing.  The veteran asked 
for reconsideration of the proposed reduction between the 
date of the rating decision and its issuance and submitted 
additional private medical evidence.  Even so, the RO reduced 
the veteran's disability rating for chronic lumbar strain 
with degenerative disc disease to 40 percent effective May 1, 
2003, by a rating decision issued in February 2003.  

As noted above, the Board construes the April 2003 statement 
from the veteran's representative as an NOD with regard to 
the reduction of the disability rating assigned for his 
service-connected lumbar spine disability from 60 to 40 
percent in the RO's February 2003 rating decision.  The RO 
has yet to discuss this issue in a separate SOC.  Where the 
Board finds an NOD has been submitted to a matter that has 
not been addressed in an SOC, the issue should be remanded to 
the RO for appropriate action.  Manlincon, 12 Vet. App. at 
240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  

TDIU

The veteran also seeks a TDIU.  In order to establish 
entitlement to a TDIU due to service-connected disabilities, 
there must be impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).  In reaching such a determination, 
the central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2004), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2004), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2004).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The 
veteran currently is service connected for the following 
disabilities: chronic lumbar strain with degenerative disc 
disease (rated at 40 percent); degenerative joint disease of 
the right shoulder (rated at 10 percent), and residuals of 
lacerations to the face and neck and residuals of a left 
wrist fracture (separately rated at zero percent).  The RO 
found that the veteran's TDIU claim was received in December 
1991, thus both the former and current criteria for rating 
disorders of the spine and skin should be considered.  Should 
the veteran's 60 percent rating for his service-connected 
lumbar spine disability be restored, such restoration would 
affect the subjective rating criteria for entitlement to a 
TDIU.  

The Board notes that the duty to assist includes obtaining 
non-VA and VA treatment records, other federal records, and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  Social Security 
Administration (SSA) records, medical records related to 
work-related injuries and the veteran's retirement from the 
Ford Motor Company, and VA treatment records covering the 
periods from May 1990 to February 1993, from July 1994 to 
September 1994, and from August 2000 through December 2003 
have been associated with the claims files.  Private 
treatment records from St. Joseph Mercy Hospital, Beyer 
Memorial Hospital and various private physicians also have 
been associated with the record.  On remand, the veteran 
should be asked to identify health care providers that have 
treated him since December 1990 for his service-connected 
disabilities and the RO should obtain any missing VA and non-
VA treatment records.  The Board notes that, in a November 
1992 statement, the veteran's representative indicated that 
the veteran had been denied Chapter 31 vocational 
rehabilitation benefits because his service-connected 
disability prevented him from engaging in any type of 
training program and asked that the veteran's Chapter 31 
folder be associated with the files.  On remand, the RO 
should attempt to obtain and associate the veteran's VA 
vocational rehabilitation folder with the record.  

The veteran was last examined for his spine and right 
shoulder disabilities in May 2003.  He was last examined for 
residuals of lacerations to his face and neck and for 
residuals of a left wrist fracture in November 1997.  The 
Board observes that no examiner has been asked to render an 
opinion as to the overall effect of the veteran's service-
connected disabilities together on the veteran's ability to 
obtain and retain employment.  

On remand, a neurologic and skin examination should be 
performed to ascertain the nature and extent of the veteran's 
current service-connected disabilities.  Clinical findings 
must be reported in detail, including measurement of the 
areas of the scarring, measurement of range of motion, 
limitation of function, and pain.  The Board reminds the 
veteran that the duty to assist is not a one-way street, and 
that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; see also Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  

Finally, the Board observes that the request for restoration 
of the 60 percent rating for the veteran's service-connected 
lumbar spine disability and entitlement to a TDIU are so 
closely tied, that a final decision on the latter issue 
cannot be rendered until a decision on the restoration of the 
60 percent rating has been rendered, and thus they are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should issue the veteran a 
statement of the case as to the issue of 
entitlement to restoration of the 60 
percent rating for chronic lumbar strain 
with degenerative disc disease.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the veteran and his 
representative, the requisite period of 
time for a response.

2.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that treated him for service-
connected disabilities between December 
1990 and the present.  The RO should 
attempt to obtain records from each 
health care provider he identifies, if 
not already in the files, in particular 
any missing treatment records from:  

?	Drs. Athar Siddiqui, Mark H. 
Falahee, Munir Munshey, and 
Michael A. Masini in Ypsilanti, 
Michigan, 
?	The Orthopaedic Surgery 
Associates in Ann Arbor, Michigan 
from 1992 to the present; 
?	The Ann Arbor and Detroit, 
Michigan VA Medical Centers from 
February 1993 to July 1994, from 
September 1994 to August 2000, 
and from December 2003 to the 
present.  

The RO also should attempt to obtain and 
associate the veteran's VA vocational 
rehabilitation folder with the record.  
If records are unavailable, please have 
the provider so indicate.

3.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant: (1) that a total disability 
rating may be assigned on either a 
schedular or an extra-schedular basis, 
under the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-
connected disabilities, but who fail to 
meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a); (2) of any 
information and evidence not of record 
(a) that is necessary to substantiate the 
TDIU claim, (b) what VA has and/or will 
seek to provide, and (c) what the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(a) or (b) 
are used; and (3) request or tell him to 
provide any evidence in his possession 
that pertains to his TDIU claim.  The 
claims files must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on appeal.

4.  After items 1 through 3 are 
completed, the RO should make 
arrangements for the veteran to be 
afforded neurologic and skin examinations 
to determine the nature and extent of the 
veteran's service-connected lumbar spine 
and right shoulder disabilities and 
residuals of a fracture of the left wrist 
and lacerations to the face and neck.  
All indicated tests or studies deemed 
necessary should be done.  The claims 
files and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

First, the veteran should be afforded a 
neurologic examination to determine the 
nature and extent of his degenerative 
joint disease of the right shoulder, 
residuals of a fracture of the left 
wrist, and the veteran's lumbar strain 
with degenerative disc disease.  

?	If range of motion studies 
demonstrate any limitation of 
motion, the examiner should discuss 
whether the limitation may be 
objectively confirmed by findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful 
motion.  
?	The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  
?	The examiner should specify any 
functional loss due to pain or 
weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of 
those symptoms.  
?	In addition, the examiner should 
provide an opinion as to the degree 
of any functional loss likely to 
result from a flare-up of symptoms 
or on extended use.  
?	The neurologic examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected right 
shoulder, left wrist and low back 
disabilities and indicate the 
presence of arthritis.  

With regard to the lumbar spine, the 
examiner also should indicate whether 
there is unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner 
should identify the underlying pathologic 
process causing any low back pain.  
Fixation of a spinal segment in neutral 
position (zero degrees) represents 
favorable ankylosis.  The examiner should 
indicate whether clinical findings due to 
work-related accidents in June 1986 
(injured when chair collapsed) and in 
October 1986 (fall) or an August 1987 
motor vehicle accident can be separated 
from those due to his service-connected 
back and right shoulder disabilities.

Since the veteran has degenerative disc 
disease of the lumbar spine, the 
neurologic examiner should discuss the 
total duration of any incapacitating 
episodes (number of days) in the past 12 
months, as well as comment on any related 
chronic orthopedic or neurological 
manifestations.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  

The neurologic examiner should indicate 
whether there is any radiculopathy or 
neurological findings related to the 
veteran's lumbar spine disability, such 
as incomplete or complete paralysis, with 
or without muscular atrophy.

Second, the skin examiner should 
determine the nature and extent of the 
veteran's residuals of lacerations to the 
face and neck and residuals of a left 
wrist fracture.  

?	The skin examiner should expressly 
give the extent of the scarring 
related to residuals of a left wrist 
fracture and scarring of the face 
and neck (due to being stabbed with 
scissors during a fight while in 
service) in square inches or square 
centimeters, should indicate whether 
the veteran's scarring is unstable 
(i.e., frequent loss of covering of 
skin over the scar), deep, 
superficial (i.e., not associated 
with underlying tissue damage), 
poorly nourished with repeated 
ulceration, ragged, adherent, or 
tender and/or painful on objective 
demonstration, and whether the 
scarring limits the function of, or 
causes limited motion of, the 
affected part.  
?	With regard to the face and neck, 
the examiner should indicate whether 
there is disfigurement with visible 
or palpable tissue loss and either 
gross distortion or asymmetry of one 
feature or paired set of features 
(nose, chin, forehead, eyes 
(including eyelids), ears, cheeks, 
lips), or the presence of one or 
more characteristics of 
disfigurement.  
?	The 8 characteristics of 
disfigurement are: scar 5 or more 
inches (13 or more cm.) in length; 
scar at least 1/4-inch (0.6 cm.) wide 
at widest part; surface contour of 
scar elevated or depressed on 
palpation; scar adherent to 
underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding 
6 square inches (39 sq. cm.); skin 
texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 
sq. cm.); underlying soft tissue 
missing in an area exceeding 6 
square inches (39 sq. cm.); skin 
indurate and inflexible in an area 
exceeding 6 square inches (39 sq. 
cm.).  The examiner should take into 
consideration unretouched color 
photographs when evaluating under 
these criteria.  

Finally, the neurologic and skin 
examiners should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected disabilities and render an 
opinion as to the overall effect of these 
disabilities together, or alone, without 
consideration of any nonservice-connected 
disabilities or his age on the veteran's 
ability to obtain and retain employment.  
The examiners should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

5.  Following completion of the above, 
the RO should readjudicate the veteran's 
TDIU claim, including review of any 
additional evidence obtained on remand.  
In particular, a review of the ratings 
for the veteran's service-connection 
disabilities should include consideration 
of applicable diagnostic codes under 
38 C.F.R. §§ 4.71a, 4.118, 4.124a (2004) 
and former 38 C.F.R. §§ 4.71a and 4.118; 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2004).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal and including 
38 C.F.R. § 4.16(b) and applicable 
diagnostic codes under current 38 C.F.R. 
§§ 4.71a and 4.118, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




